       Case 1:18-cr-00218-TSC Document 99-4 Filed 04/19/19 Page 1 of 5
                                      UNCLASSIFIED




      How are things, Mariya?
      13 Jul 2015

MB:   Good afternoon! Excellent! I’m going to          s announcement in a few hours. I met
                      He is very intent on hunting in Kamchatka.
      13 Jul 2015

MB:   I’m working on this matter now. Judging from American polls – our bet on            is
      correct. What do they think in the RF about this? How are things with you?
      13 Jul 2015

      In the RF no one is even looking in that direction. You will be the creator of something
      sensational, God willing!) Things are going steadily! On Thursday I’m going to the
      interview at the Embassy.
      13 Jul 2015

MB:   Excellent on all fronts!

MB:   Do you have someone from your side for organizing the hunting or should I do it using
      my channels?

MB:   Have you talked with
      13 Jul 2015

      No. I haven’t. When does he plan on Kamchatka?


                                      UNCLASSIFIED
                                           7
       Case 1:18-cr-00218-TSC Document 99-4 Filed 04/19/19 Page 2 of 5
                                      UNCLASSIFIED


      13 Jul 2015

MB:   In November, along with a group from the
      13 Jul 2015

MB:   By the way, he’s ready to organize Alaska for you anytime!

MB:   He has a friend who lives there! And he will also take you to an island. Just let him
      know the dates.
      13 Jul 2015

MB:   I’m already prepared to help do everything! Will you take me with you:)?
      13 Jul 2015

      I see!
      14 Jul 2015

  :   Of course!)
      14 Jul 2015

MB:   Though it’s better in the summer or autumn:)

MB:   I was at       ’s announcement. Impressed. His chances are very high.
      14 Jul 2015

      Need to think about it.        ’s announcement – that’s an event!) Can you briefly
      describe for me the event in an e-mail? Definitely need to go to Alaska.
      14 Jul 2015

MB:   Can I write in the morning? It’s nighttime here.

MB:   So, we’ll plan Alaska for September?
      14 Jul 2015

      Okay! In the morning. Need to see the weather and clarify the goal of the trip (could do
      something artful – have an idea).
      14 Jul 2015

MB:   Hmm. We’ll do it. I really want to see Alaska.
      14 Jul 2015


                                      UNCLASSIFIED
                                           8
       Case 1:18-cr-00218-TSC Document 99-4 Filed 04/19/19 Page 3 of 5
                                      UNCLASSIFIED



      There’s no question – it must be done!).
      14 Jul 2015

      [Text of analytical piece concerning        ’s announcement to run and his prospects to
      win the              nomination; see pages 32-33 below.]


MB:   I’m sending a report page-by-page. I was not sure that it should be sent through the TsB.
      So, sorry that it’s so many pages.


      [continuation of text of new story on       ]


      14 Jul 2015




                                      UNCLASSIFIED
                                           9
         Case 1:18-cr-00218-TSC Document 99-4 Filed 04/19/19 Page 4 of 5
                                         UNCLASSIFIED



[Text of analytical piece on        s announcement from above sent on 7/14/2015.]
US              Party candidate              s announcement on joining the presidential race,
       analysis of the election campaign, and a preliminary forecast
       US               Party member and                                     officially
announced his 2016 presidential bid on

                announced his participation in the presidential race before three thousand
supporters at

        Even prior to his announcement,           was among the clear favorites of the presidential
race, with opinion polls putting him at the top of a triumvirate of other popular candidates,
specifically          and                 .
        Due to the number of those wanting to attend            s official announcement, there was
advance registration to get free tickets…




                has won elections three times in his political career: twice the gubernatorial
elections in             and once a gobernatorial recall procedure, keeping his position and
securing public support and trust.
        These facts are extremely important elements of           ’s possible victory in the
[            Party] primaries which will take place between February 1 and June 7, 2016. It’s
also important to note that          along with                                 , is the most popular
persona in the media and the least criticized candidate: even           s opponents respect him;
while the most negatively criticized candidates as of today are                   and               .
                for his statements in the area of migration[sic] policy (proposal to kick out…

        In his speech         repeated the main points of his program: maximum rights “at the
local level”, strong foreign policy, lowering the tax burden, ending the Obama Care program. In
his speech,          also touched upon the issue of relations with Russia, making a statement
about the insufficiently tough position of Obama and promising that “America will be a loyal



                                         UNCLASSIFIED
                                             32
         Case 1:18-cr-00218-TSC Document 99-4 Filed 04/19/19 Page 5 of 5
                                         UNCLASSIFIED


friend and a terrible enemy.” The principal focus in matters of foreign policy have been shifted
toward Iran, ISIS and China.
              handled himself in a confident manner, spoke without text prompts, and interacted
with the crowd, easily deviating a bit from the script which made his speech impressively lively.

        At the end of the event      remained for an hour-long interview with the Fox News
television channel which was broadcast that very evening on the most popular           TV
channel.

        After the event, Mariya Butina had an opportunity for a short personal contact with
         (the latter has a good memory for faces and easily remembered his interlocutor). As a
reminder, Mariya Butina has had personal contact with               more than once, taking part in his
private reception under the framework of the                               annual conference in
Washington, as well as in a private meeting at the annual gathering of members of the USA
                              (The       ) in 2015. At the announcement event Mariya was also
introduced to one of            s three advisors in matters of international politics –            A
meeting of Butina with a second              advisor –                    will take place on July 15,
2015, in New York…

        Overall conclusions: based on what took place on July 14, 2015, it is highly possible that
precisely              will become the winner of the USA           primaries and the US presidential
candidate. Taking into account the practice of a switch between the two key parties at the helm
of the country, the P is next in line; therefore, there is a high probability of        being
elected the US president in 2016.

Risks:                   who recently entered the race, is extremely unlikely to win the primaries;
however, he could go all in and run as an independent candidate, which will split the
electorate between the official winner of the primaries from the P and              In such a
situation there is a serious risk of               ’s victory.




                                         UNCLASSIFIED
                                             33
